Case: 5:19-cr-00010-JMH-MAS Doc #: 72-1 Filed: 02/20/19 Page: 1 of 3 - Page ID#: 247

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF KENTUCKY
                                        CENTRAL DIVIS10N
                                           LEXINGTON

    CRIMINAL ACT10N NO。             19… 10‐   JMⅡ

    UNITED STATES OF A欝 lERICA                                                                PLAINTIFF

    V.                               AGREED PROTECTIVE ORDER


    BENIAPIIIN‐ FILIP         OLOGEANU                                                     DEFENDANT

                                                    *******
              The Court, having been informed that the United States and the Defendant have agreed to

    a   protective order regarding the handling of discovery materials to be provided by the United States

   to counsel for the Defendant; the United States and counsel for the Defendant having proposed

   terms of such an agreed order, as evidenced by the signature of counsel for the Defendant and the

   United States; and

             Whereas the parties have conferred about discovery in this matter; and

             Whereas the Defendant's counsel        will   be provided copies of all of the below referenced

   items in discovery;

             IT IS HEREBY ORDERED:

              1.     That   by agreement of the parties, no          discovery materials pertaining   to the
  prosecution of the above-cited matter will be disseminated to anyone other than counsel for the

  Defendant, other members of the defense team (including staff for counsel and subsequently

  appointed experts and investigators), and, in compliance with Paragraph 2, any authorized law

  enforcement official at the Detention Center where the Defendant is being housed (hereinafter,

  "Detention Center") (collectively, hereinafter, "Authorized Persons").
Case: 5:19-cr-00010-JMH-MAS Doc #: 72-1 Filed: 02/20/19 Page: 2 of 3 - Page ID#: 248

            2.       That by agreement of the parties, the Defendant may have access to discovery

    materials only under the supervision of Authorized Persons, or in accordancc with the following:

           If    the Detention Center has computers available for use by the Defendants in the Law

    Library, or if counsel for the Defendant provides a laptop that is unable to connect to the internet

    or remotely print to the Detention Center housing the Defendant, defense counsel mayprovide an

    electronic storage device containing the discovery materials to the Detention Center (hereinafter,

    "Electronic Storage Device"). The Defendant may then access                it in conformity with this
    paragraph:

                     (A) The Defendant may    access the Electronic Storage Device on the computers        in

                         the Law Library or other secure room that are not connected to the internet.

                     (B) The Defendant must comply strictly with the rules of the Detention Center in

                        accessing the Electronic Storage Device and its contents, including permissible

                        viewing times, check in and out of the device, and submission to supervision.

                    (C) The Defendant must not at any time (including at the conclusion of the case)

                        remove the Electronic Storage Device from the Detention Center I-aw Library

                        or secure room, and must leave the Electronic Storage Device and any notes

                        taken in reviewing its contents in the custody of Detention Center officials

                        when thc Defendant is not reviewing   it in   accordance with these provisions.

          3.    The Defendant shall not make or retain his own copy of the discovery materials, or

   personal identifying information contained therein.

          4. No discovery materials may be left    unattended at any place where they can be taken or

   copied by anyone who is not an authorized person.

          5.    No person may publicize or make known to anyone who is not an Authorized Person

  the content of any of the discovery materials, except for use in any court      filing or proceeding    as

  necessary to the defense   ofthis   case.
Case: 5:19-cr-00010-JMH-MAS Doc #: 72-1 Filed: 02/20/19 Page: 3 of 3 - Page ID#: 249

           6.   Upon completion of this case, including any appeal, discovery materials shall be

    returned to the prosecution upon request by the prosecution.




    Assistant United States Attorney
    260 West Vine Street
    Lexington, KY 40507 -1612
    (859) 68s-488s
    Kathryn. Anderson@usdoj. gov




    Counsel for BENIAMIN-FILIP OLOGEANU
   McBrayer, McGhnis, Lcslie & Kirkland, PLLC
   201 East Main Street, Suite 900
   Lexington, Kentucky 40507
   (8s9) 30s-9724
   dguamieri@mmlk.com
